359 F.2d 432
AMERICAN INSURANCE COMPANY, Appellee,v.SOUTH CAROLINA INSURANCE COMPANY, Appellant.
No. 10241.
United States Court of Appeals Fourth Circuit.
Argued March 10, 1966.Decided April 5, 1966.

Joseph L. Nettles, Columbia, S.C., for appellant.
W. Ray Berry, Columbia, S.C.  (J. Monroe Fulmer, and Fulmer, Barnes Berry & Austin, Columbia, S.C., on brief), for appellee.
Before SOBELOFF, Circuit Judge, MARVIN JONES, Senior Judge,1 United States Court of Claims, and J. SPENCER BELL, Circuit Judge.
PER CURIAM:


1
The defendant, South Carolina Insurance Company, appeals from a judgment of the district court in a declaratory judgment action in which the court held that it had the primary exposure under its policy endorsement.  The facts are not in dispute.  We think the court's conclusions of law are correct and properly take into consideration the court's obligation to construe the policy in the light of the public interest in insurance contracts.


2
The case involves the interpretation of an insurance contract under South Carolina law.  Being a diversity action, state law controls and our decision will have limited precedential value.  Since the case is one of first impression, we refrain from writing a full opinion in deference to the state court which must establish the controlling law.


3
Affirmed.



1
 Sitting by designation